Citation Nr: 1624425	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-09 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a low back disorder, to include a transitional vertebrae lumbosacral spine condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, denying the Veteran's claim to reopen a previously denied claim for service connection for a transitional vertebrae lumbosacral spine condition.  The Veteran has since moved to Delaware, and his case is now in the jurisdiction of the RO in Wilmington, Delaware.
 
The Board notes that the Veteran requested a videoconference hearing in his VA Form 9, Appeal to Board of Veterans' Appeals, filed in March 2010, however, in a September 2011 letter, the Veteran requested that his hearing request be withdrawn.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).
 
The Board remanded this case in January 2015 for additional development.  

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future adjudication of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

The Veteran's degenerative disc disease and intervertebral disc disease of the lumbar spine were not incurred in active service, arthritis did not manifest within one year of active service, and the current back disability is not otherwise etiologically related to his active service.




CONCLUSION OF LAW

The criteria for service connection for a back disorder, to include degenerative disc disease and intervertebral disc disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

      I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2007.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issue of service connection for a back disorder was remanded in January 2015, in order to obtain any outstanding VA and private treatment records, and to provide the Veteran with a VA examination to determine the etiology of the Veteran's transitional vertebrae lumbosacral spine condition, or any other low back disorder that is found to exist. 

The Veteran was provided with a letter in April 2015, asking him to identify any VA or private providers who had treated him for his back disability.  The Veteran submitted a release form for a private chiropractor, Kenneth Lee, D.C.  These records were obtained and added to the claims file.  The Board notes that the Veteran has reported on several instances that he sought chiropractic treatment for this back in the 1980's or 1990's.  However, in a March 2010 statement, he indicated that he could not recall the names of most of the 6 or 8 chiropractors he had seen beginning about 1981, and that most of them would be retired or deceased by now.  As such, the Board finds that further attempts to obtain these records would likely be futile. 

The Veteran was provided with a VA examination in March 2015.  The Board finds that the VA opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).
 
Service, VA, and private treatment records are associated with the claims file.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


      II. Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b). The reasons for granting or denying service-connection in each case shall be recorded in full.  Id.  

Application of section 1154(b) does not mean that a grant of entitlement to VA benefits, referred to as a grant of service connection, is presumed for veterans who were injured in combat. Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Caluza v. Brown, 7 Vet. App. 498, 507   (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24   (1996); Collette v. Brown, 82 F.3d 389, 392   (Fed. Cir. 1996).  Even when the section 1154(b) combat presumptions applies, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury . . . incurred during active duty."  Reeves v. Shinseki, 682 F.3d 988, 1000  (Fed. Cir. 2012).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

      II.a.  Factual Background

The Veteran has contended that, while in service in Vietnam, a bunker collapsed on him, injuring his back.  He reported that he returned to his duties as bunker commander the following day though still in pain.  He indicated that he was not referred for appropriate hospital care or follow-up treatment.  He reported that most of the remainder of his Vietnam tour was spent as a line infantryman, which involved carrying heavy back-loads.  

Of record is a DD form 214 documenting that the Veteran was awarded the combat infantryman badge, as well as other medals.  

The Veteran indicated that, in the years that followed he avoided any further mention of the injury in order to enter and avoid jeopardizing his career in federal law enforcement, but that he obtained chiropractic relief for continual spasms of neck and back pain.  In about 1990, a private chiropractor took oblique x-rays, detecting evidence of a fracture at L5 that was not visible in the front and back views. 

The Veteran's service treatment records include a Report of Medical History in which he indicated that he did not have any recurrent back pain.  That document includes negative answers for every one of more than 75 conditions.  Separation examination was normal.

A September 1970 VA medical record shows that the Veteran was treated for malaria.  While in the hospital, he reported that he had back pain.  X-ray of the spine revealed a transitional vertebra at the lumbosacral joint with a false joint on the left.

A June 2008 X-ray revealed multilevel osteophyte formations throughout the lumbar spine.  There was significant reduction in height of L4-L5 intervertebral discs.  There was no acute fracture or dislocation.  There was no pre- or paravertebral soft tissue abnormality, and no evidence of spondylolysis on the oblique radiographs.  The impression was lumbar spondylotic changes without acute fracture or dislocation. 

The Veteran was provided with a VA examination in February 2010.  He reported that his back was injured while serving in May 1969 when the roof of a bunker collapsed on him, and that he had been seen by a medic, but that no diagnosis was given.  The examiner acknowledged the September 1970 VA medical record reflecting the Veteran's report of back pain and transitional vertebra at the lumbosacral junction with a false joint on the left on X-ray.  The Veteran indicated that he had continued back pain since that time, and had seen a chiropractor in the 1990's for treatment.  As he went on to pursue a career in law enforcement he did not want to declare his back pain so that he could maintain his career.  The examiner diagnosed lumbar spondylosis and degenerative disk disease at L4-5, but determined that he could not provide an opinion as to whether his current back condition was related or not to the injury while in service without resorting to speculation.

The Veteran was provided with a VA examination in May 2015.  The examiner diagnosed degenerative arthritis of the spine and intervertebral disc syndrome.  The Veteran provided the history of his in-service back injury, and indicated that he had painful spasms in his back, which continued throughout his life.  He reported that he had no back treatment until 1980 or 1981 when he sought chiropractic treatment, as he did not want any "paper trail" regarding treatment for his back because he was seeking employment in law enforcement.  He indicated that, in 1990, a chiropractor took oblique X-rays of his spine and was diagnosed with either a compression or hairline fracture of his L5 vertebrae.  The Veteran contended that this was sustained when the bunker fell on him in service.  The examiner indicated that X-rays for this review were not available prior to 2007; however, X-rays in 2007, 2008, and 2015 all revealed the same findings-mild degenerative changes.  The examiner noted that there were no findings of transitional vertebrae and no findings consistent with an old compression fracture.  He stated that one would expect such a fracture to heal completely without residuals.  In addition, none of the X-ray reports of record revealed transitional vertebrae of the lumbosacral spine.  The examiner diagnosed degenerative disc changes at L4-5 and lumbar degenerative changes and opined that the Veteran's X-ray findings and physical exam were more consistent with degenerative age-related changes one would typically see in a man of the Veteran's age.

      
      II.b. Analysis

The present disability element is met in this case by the findings from the recent VA examinations.  

The award of a combat infantryman badge is sufficient evidence that the Veteran engaged in combat with the enemy.  From the Veteran's reports, the Board concludes that the back injury occurred while engaging in combat with the enemy.  The in-service element is met in this case.  Moreover, given the negative responses for every item in the report of medical history at separation from service, and the VA evidence of back pain in 1970, the Board concludes that the Veteran had back pain at the time he was separated from active service and shortly thereafter.  Although, the in-service injury element and the present disability element are met, the Board must deny the appeal because the preponderance of evidence shows that the nexus element is not met.  

First, the Board finds that the issue of a link between the in-service injury and his current back condition is a complex medical issue.  This is because of the findings in the more recent examinations, which are not found at the time of service or shortly thereafter, and the long period of time that passed between the in-service injury and a showing of his current conditions.  The record does not show that the Veteran has any medical expertise and he is therefore a layperson.  Because of the complex nature of the nexus question, the Board concludes that the lay nexus opinion of the Veteran is not competent evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran reported that he was informed that his X-rays taken in 1990 revealed a hairline, or compression, fracture at L5.  The Veteran is competent to relay such a diagnosis.  However, even if the Veteran had such a fracture in 1990, this is not evidence that it was sustained during active duty.  The Board notes that, significantly, the results from the September 1970 X-ray, taken approximately seven months after his discharge from service, did not include a notation of a fracture at L5.  

In addition, even if the Veteran had a hairline or compression fracture of the L5 vertebra in 1990, the VA examiner who conducted the May 2015 VA examination found no evidence of a fracture of the L5 vertebra, and opined that any hairline or compression fracture would heal completely without residuals.  This examiner opined that the Veteran's current degenerative disc disease of the lumbar spine was more likely related to his age, and not to any in-service injury, and that the Veteran did not have a current diagnosis of transitional vertebra.  The examiner based his opinion on the Veteran's history, and provided a rationale for his opinions.  As such, this is probative evidence against the claim.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).

The Veteran has current lumbar spine arthritis.  Arthritis constitutes a chronic disease under 38 C.F.R. § 3.309.  The record does not establish that arthritis manifested during service or within one year of separation from active service.  Evidence against a finding that he had arthritis, at least within the first part of the year following separation from service, include X-rays taken at the time of treatment in September 1970 for malaria. 

Although the Veteran reported chiropractic care for his back beginning in the early 1980's, this is 10 years after his discharge from service and after his report of back pain in September 1970, and does not necessarily indicate symptoms continuously since service.  The Board acknowledges that the Veteran reported to Dr. Lee that he had back pain since service; however, he began treatment with this doctor after having filed for benefits with the VA.

In sum, the most probative evidence shows that the Veteran did not have symptoms of his back present continuously since service.  Rather, his chronic back pain developed many years after service.  The Board is not rejecting the Veteran's reports of continuous symptoms due solely to a lack of corroborating treatment records.  Instead, as explained above, the Board's factual determination is based on comparison of the Veteran's reports for his claim with his reports at other times as to the existence and timing of his symptoms, and lack of reports in certain records where such reports would be expected.

Having found that the Veteran is not credible with regard to continuity of symptomatology since service, service connection may not be presumptively granted for his current degenerative disease on that basis, nor can the nexus element otherwise be established based on symptoms present since service.  The first documented diagnosis of degenerative disc disease was several decades after service, during the 2010 VA examination, and the Veteran's condition was noted to be mild at that time, and coincident with his age.  The Veteran has not asserted that he was diagnosed with degenerative disease earlier than that date, to include within one year after service discharge.  See 38 C.F.R. §§ 3.307, 3.309.  The, VA examiner's negative nexus opinion is afforded considerable weight in this case.

As such, the Board finds that service connection for a back disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a disability of the spine, currently diagnosed as degenerative joint disease of the lumbar spine.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a low back disorder, to include a transitional vertebrae lumbosacral spine condition, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


